UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7132


RONALD MCCLARY,

                    Plaintiff - Appellant,

             v.

FOX, Nurse, Alexander CI; KALINSKI, Doctor, Alexander CI,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Frank D. Whitney, Chief District Judge. (5:18-cv-00140-FDW)


Submitted: January 17, 2019                                       Decided: January 23, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald McClary appeals the district court’s order and judgment dismissing

without prejudice his civil rights complaint as duplicative of a pending action. We have

reviewed the record and find no reversible error. We note that the court instructed

McClary to amend the pending action if he wants to add additional claims. Accordingly,

we affirm for the reasons stated by the district court. McClary v. Fox, No. 5:18-cv-

00140-FDW (W.D.N.C. Sept. 5, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2